 In the Matter of SELWYN SHOE MANUFACTURING CORPORATIONandBOOT AND SHOEWORKERS UNION, A. F. OF L.Case No. 17-R-1168.Decided January 21, 1946Mr. A. B. Frey,of St. Louis, Mo., for the Company.Messrs. Ben BerkandGeorge L. Blake,of St. Louis, Mo., for theUnion.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Boot and Shoe Workers Union, A. F.of L., herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of SelwynShoe Manufacturing Corporation, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Elmer L. Hunt, Trial Examiner. The hearingwas held at Boonville, Missouri, on October 12, 1945.The Companyand the A. F. of L. appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYSelwyn Shoe Manufacturing Corporation, an Illinois corporation,having its-principal operating office at Boonville, Missouri, is engagedin the business of manufacturing shoes.During the year 1944 theCompany purchased raw materials in an amount in excess of $1,000,000,of which 90 percent was shipped from points outside the State ofMissouri.During the same period the Company's manufactured prod-65 N. L. R B., No. 92557 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDucts, valued at approximately $1,400,000, were sold and shipped to theTober-Saifer Shoe Company, a Missouri corporation doing businessat St. Louis, Missouri.More than 20 percent of all shoes sold byTober-Saifer Shoe Company is sold and shipped to points outsidethe State.,We find, contrary to the Company's contention, that it is engagedin commerce within the meaning of the National Labor Relations Act.'II.THE ORGANIZATION INVOLVEDBoot and Shoe Workers Union is a labor organization, affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of the Company's employees atitsBoonville,Missouri, plant until the Union has been certified bythe Board in an appropriate unit.A statement of a Board agent,introduced into evidence at the hearing, indicates that the Unionrepresents a substantial number of employees in the unit hereinafterfound appropriate.21SeeN I, R B v Richter's Bakery,140 F (2c1) 870, 871 (C C A 5), cert denied, 322U S 754,N L R B. v NewportNews ShipbuildingitDryDock Co , 101 F (2d) 841, 843(C C A 4), affirmed in this respect 308 U S 241,N L R B v Fainblatt,306 U S 601,607,N L R B. v T IV. Phillips GasitOil Company,141 F (2c1) 304, 305 (C C A 3) ;Matter of L L Stone, etat, trailingasWireitMetal Manufacturing Company,64N L R B 1139,Matter of Rogers Manufacturing Company,58 N L R B 13392The Field Examiner reported that the,Union submitted 181 cards, bearing the namesof 126 employ ees listed on the Companv's pay roll of July 3, 1945, and that the cards aredated February 1945 to and including September 1945, with 8 cards undated.There areapproximately 426 employees in the appropi late unit.At thehearing theCompanyargued that the Field Examiner's report was incompetentto prove that the Union actually represents any of the employees affected by this proceed-ing, and that it was anex partestatement not subject to cross-examinationIt contended,accordingly,that the Union had failed to prove the essential allegations of its.petition.In its brief filed with the Board subsequent to the hearing the Company again questionedthe substantiality of the Union's showing by further attacks upon the Field Examiner'sreportWe find that the Company's contentions are without meritAs we have fre-quently stated,the submission of cards is an administrative expedient adopted by theBoard to determine for itself whether or not a question concerning representation hasarisen.As we have pointed out many times,a union is not required to prove at thehearing in a proceeding under Section 9 (c) of theAct theprecise number of employees itrepresents,but need only exhibit to the Board's administrative agents, who duly reportthereon to the Board,a prima facieshowing in support of its representation claims suf-ficient to warrant further investigation by means of a hearing and an electionSeeMatter ofWadesboroFull-Fashioned hosiery Mills, Inc,64 N. L R B 245,Matter ofPhillips Petroleum Company,64 N. L R.B 658;Matter of Buffalo Arms Corporation, 57N L R B 1560;Matter of Amos-Thompson Corporation,49 N. L. R B. 423,Matter ofBakelite Corporation,60 N. L.R. B. 318.In its brief the Company intimates that inasmuch as the Field Examiner's report Isdated September 26, 1945,this indicates that be purported to have made a check of thecards against a pay roll current on that date. It also states that a Board agent visitedthe plant earlier than September 26, 1945, and implies that the Field Examiner's report isconsequently false.Inasmuch as the report clearly states that the pay roll used for check-ing was datedJuly3, 1945, the intimation is without factual basis. SELWYN SHOE MANUFACTURING CORPORATION559We find that a question affecting commerce has arisen concerning therepresentation of employeesof the Company, withinthemeaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with a stipulation of the parties,that all employees of the Company at its Boonville,Missouri,plant,excluding bonded watchmen,the engineer,professional employees,factory and office clericals,salesmen,and all supervisory employeeswith authority to hire, promote,discharge,discipline,or otherwiseeffect changes in the status of employees,or effectively recommendsuch action,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations-Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Selwyn Shoe Manu-facturing Corporation,Boonville, Missouri,an election by secret bal-lot shall be conducted as early as possible,but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Seventeenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election,to determine whether or not they desire to berepresented by Boot and Shoe Workers Union,A. F. of L.,for thepurposes of collective bargaining.673100-46-vol 65-37